    Case 5:18-cv-00123-RWS-CMC Document 23 Filed 08/07/19 Page 1 of 1 PageID #: 91



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                      TEXARKANA DIVISION


     KEITH A. CAMPBELL,                                §
                                                       §
             Plaintiff,                                §
                                                       §
     v.                                                §    Civil Action No.: 5:18-CV-00123-RWS-CMC
                                                       §
     TOTAL ACCOUNT SPECIALTY                           §
     COLLECTIONS,                                      §
                                                       §
             Defendant.                                §


                                                     ORDER

             Before the Court is Defendant Total Account Specialty Collections’ Notice of Automatic
.
     Stay under 11 U.S.C. § 362 (Docket No. 22). Defendant’s Notice states that it has filed for relief

     under Chapter 7 of the United States Code in the United States Bankruptcy Court for the Eastern

     District of Texas. 1 The bankruptcy proceeding has been assigned case number 19-50119. “Section

     362 of the Bankruptcy Code provides that the filing of a bankruptcy petition operates as a stay of

     the commencement or continuation of all non-bankruptcy judicial proceedings against the debtor.”

     In re Coho Res., Inc., 345 F.3d 338, 343 (5th Cir. 2003). “The stay is automatic and ‘springs into

     being immediately upon the filing of a bankruptcy petition.’ ” Id. quoting Soares v. Brockton

     Credit Union (In re Soares), 107 F.3d 969, 975 (1st Cir. 1997). Pursuant to Defendant’s Notice of
     SIGNED this 7th day of August, 2019.
     Automatic Stay under 11 U.S.C. § 362, Plaintiff’s claims against Defendant are STAYED.




                                                     ____________________________________
                                                     CAROLINE M. CRAVEN
                                                     UNITED STATES MAGISTRATE JUDGE
     1
       Defendant operated under the acronym TASC, which is a dba of Texas entity RAJK Fry LLC. RAJK Fry LLC is
     the entity that filed for bankruptcy.

                                                           1
